NO. 07-03-0459-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

DECEMBER 22, 2004

______________________________


STACIE MARIE BARRERA, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

NO. A13806-0008; HONORABLE ED SELF, JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION
	Appellant Stacie Marie Barrera appeals from a judgment revoking her community
supervision and imposing sentence pursuant to conviction for credit card abuse.  We affirm.
	In accordance with a plea bargain, appellant entered a plea of guilty to a charge of
credit card abuse.  See Tex. Penal Code Ann. § 32.31 (Vernon 2003).  The trial court
found that the evidence substantiated appellant's guilt, accepted the guilty plea, found
appellant guilty, and sentenced her to confinement for two years in a state jail facility and
assessed a fine of $2,000.  The confinement portion of the sentence was suspended and
appellant was placed on community supervision.
	The appeal now before us arises from the State's third motion to revoke appellant's
community supervision.  The first two motions to revoke resulted in findings that appellant
violated conditions of her probation following her pleas of "true" to at least some of the
allegations in the motions.  Appellant also pled "true" to certain violations alleged as the
basis for the third motion.  The trial court again found that appellant violated terms of her
probation.  Her community supervision was revoked, and she was ordered to serve the
two-year confinement portion of her sentence.  
	Appointed counsel for appellant has filed a Motion to Withdraw and a Brief in
Support thereof.  In support of the motion to withdraw, counsel has certified that, in
compliance with Anders v. California, 386 U.S. 738, 744-745, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967), the record has been diligently reviewed and that, in the opinion of counsel, the
record reflects no reversible error or grounds upon which a non-frivolous appeal can
arguably be predicated.  Counsel thus concludes that the appeal is frivolous.  Counsel has
discussed why, under the controlling authorities, there is no reversible error in the trial court
proceedings or judgment. See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).
	Counsel has attached exhibits showing that a copy of the Anders brief and Motion
to Withdraw have been forwarded to appellant, and that counsel has appropriately advised
appellant of appellant's right to review the record and file a pro se response to counsel's
motion and brief.  Appellant did not file a response. 
	We have made an independent examination of the record to determine whether
there are any arguable grounds for appeal.  See Penson v. Ohio, 488 U.S. 75, 80, 109
S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.
1991).  We have found no such grounds.  We agree that the appeal is frivolous.
	Accordingly, counsel's Motion to Withdraw is granted.  The judgment of the trial
court is affirmed.
						Phil Johnson
						Chief Justice


Do not publish.  


el's motion and brief. 
Appellant has filed a response to counsel's motion and brief.  In his response, appellant
urges the issues identified by his counsel in the Anders brief, but simply advances the
position that the trial court erred in its rulings.  
	The State has filed a brief in response to the brief of appellant's counsel and
appellant's pro se response to his counsel's brief.  The State concludes that the appeal
presents no reversible error.    
	We have made an independent examination of the record to determine whether
there are any arguable grounds meriting appeal.  See Penson v. Ohio, 488 U.S. 75, 109
S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.
1991).  We have found no such grounds.  We agree that the appeal is without merit. 
	Accordingly, counsel's Motion to Withdraw is granted.  The judgments of the trial
court are affirmed.

								Phil Johnson
								    Justice




Do not publish.
1. A fourth charge against appellant for possession of cocaine with intent to deliver
was consolidated and tried with the three charges addressed by this opinion.  The fourth
conviction is not addressed by this opinion, but is the subject of a separate opinion in our
cause No. 07-97-0373-CR. 
2. See Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986).